DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowability is issued in response to applicant’s amendments received 06/01/2022.  Currently, claims 64-66, 69-70, 76-83 are pending.
 Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered.  The examiner does not agree with every point made in the arguments, and specifically with points made regarding the Houle reference; however, the amendments overcome the art of record.  Therefore, the previous rejections are withdrawn.  No new art is applied against the claims. 
Allowable Subject Matter
Claims 64-66, 69-70, 76-83 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a portable enteral feeding device including a pouch of fluid, the pouch being expanded with filled with the fluid, an expansile element of the pouch providing the only force to deliver the fluid therefrom as the pouch collapses during delivery, a gas impermeable membrane surrounding the pouch, and a friction regulator comprising a plurality of flow rate coiled tubes, a user selecting various tubes to use with the pouch to arrive at a desired flow rate of fluid for delivery from the pouch, alone or in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783